DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Per the BPAI decision rendered on 04/18/2022 the closest prior arts of record do not disclose “analyze received visual content and metadata to determine an optimal audio source associated with the received visual content, wherein analyzing the received visual content and metadata further includes determining a field of view of the visual content, wherein the metadata is associated with the visual content and includes at least one parameter indicating an area of capture of the visual content, wherein the field of view is determined based on the at least one parameter, wherein the optimal audio source is closest to the field of view among a plurality of available audio sources, wherein each audio source of the plurality of available audio sources is located in proximity to the area of captured of the visual content and is configured to capture sound beams associated with the visual content such that the optimal audio source provides the clearest sound associated with the visual content among the plurality of available audio sources; configure the optimal audio source to capture audio content; synthesize the audio content with the received visual content; and provide the synthesized audio content and received visual content to a virtual reality (VR) device” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 9 and 10.
Dependent claims 3-8 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 12-17 are allowable as they depend from an allowable base independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674